West, J.
This is an action brought in the Circuit Court of Duval County by the defendant in error against the plaintiff in error to recover an amount alleged to be due upon two certain promissory notes in writing made by the Sumter Lumber Company, payable to the Fourth National Bank of Jacksonville, defendant in error. The notes were endorsed by the plaintiff in error J. R. Williams, G. A. McLeod and B. W. Blount. The action is against Williams alone. It is similar in all its essential features to the case of Williams v. Peninsular Gro*384cery Company, 73 Fla. 937, 75 South. Rep. 517, decided by this court since the writ of error iñ the instant case was sued out. The defendant in each case was the same, he was represented in each case by the same able counsel, and no question different in principle from that presented in the former case is presented in this case.
Upon the oral argument, notwithstanding the opinion in the Peninsular Grocery Co. case, it was insisted by counsel that the pleas of the defendant alleging that by agreement of the endorsers of the notes sued on their endorsement was to be their joint obligation, and that they wrote their names upon the notes with the intent that it should be a joint endorsement by them, set up a good defense to the action and that the Circuit Judge erred in sustaining demurrers to such pleas.
Applying the principle that every pleading is to be most strongly construed against the pleader, we are of the opinion that there was no error in this ruling. It is not averred in the pleas that the payee of such notes, the defendant in error, was a party to such alleged agreement, nor is it clearly averred that it knew of the purpose and intent of'the endorsers to be jointly bound by this endorsement.
No useful purpose would be accomplished in discussing again the various questions presented.
'The judgment will be affirmed upon authority of the case of Williams v. Peninsular Grocery Co., supra.
Judgment affirmed.
Browne, C, J., and Taylor, Whitfield and Ellis, J. J., concur.